DETAILED ACTION
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.       Claims 1 – 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mongrain et al (U.S. Patent Application Publication No. 2018/0058010 A1). 
2 (paragraph 0146) and the second coating layer has a grammage of  5 to 30 g/m2 (paragraph 0151); no other polymer is required in the second coating layer; the second coating layer therefore consists of, and therefore consists essentially of, LDPE. Although the disclosed range of grammage is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 2, a blend consisting essentially of 1 – 49 weight % HDPE and 51 – 99 weight % LDPE is not explicitly disclosed. However, because a blend of  HDPE and LDPE is disclosed, it would have been obvious for one of ordinary skill in the art to provide for a blend consisting of 1 – 49 weight % HDPE and 51 – 99 weight % LDPE, in the absence of unexpected results. Alternatively, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of 'consisting  essentially of,' applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant's invention.
	With regard to Claims 3 – 5, the claimed aspect of ‘extrusion coating’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

With regard to Claim 7, although the disclosed range of grammage is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 8, the claimed densities are disclosed (paragraphs 0067 – 0070).
With regard to Claim 9, the first layer further comprises a copolymer of polyethylene (ethylene; paragraph 0029) and the polyethylene is MDPE (paragraph 0066)
With regard to Claims 10 – 11, the second coating layer therefore has a lower density than the first coating layer. 
With regard to Claim 12, better adhesion to the paper surface than an LDPE coating with the same total grammage would therefore be obtained.
With regard to Claim 13, a heat sealed paper product is disclosed (paragraph 0058).
With regard to Claim 14, the product is a cup (paragraph 0084).

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782